               Case 19-10751-SMG         Doc 24     Filed 11/02/20    Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:   Erolida M. Garcia Vasquez                          Case No. 19-10751- BKC-SMG
                                                            Chapter 13


                Debtor     /


         DEBTOR’S MOTION FOR APPROVAL TO USE INSURANCE PROCEEDS
                TOWARDS REPAIRS OF HOMESTEAD PROPERTY

         Debtor, Erolida M. Garcia Vasquez, by and through undersigned counsel, hereby moves

the Court to allow Debtor to use insurance proceeds towards repairs of her homestead real property

and as grounds states the following:

            1. Debtor’s homestead property located at 6060 S. Falls Circle Drive #324, Lauderhill,

               FL 33319 (referred herein as “the real property”) suffered substantial water damage

               to the kitchen and bathroom caused by faulty plumbing on April 13th, 2020 and

               April 17th, 2020 respectively.

            2. The real property is encumbered by a mortgage in the amount of $77,628.00 held

               by Ocean Bank.

            3. Debtor had homeowner’s insurance coverage during the time of the events through

               Universal Property and Casualty Insurance Co. (referred hereinafter as

               “Universal”).

            4. Debtor has agreed to settle the claims with Universal for the sum of $17,000.00.

               Copies of the two settlement checks made out to Debtor and Ocean Bank are

               attached herein and referenced hereto as Composite Exhibit “A”.


                                                1
                      Case 19-10751-SMG                        Doc 24          Filed 11/02/20               Page 2 of 2


                 5. The funds payable to Debtor will be applied solely to remediate the water damage

                       and make repairs to the kitchen and bathroom. A copy of the estimate for the

                       construction labor and materials is attached herein and referenced hereto as

                       Composite Exhibit “B”.

                 6. Debtor hereby requests the retention of the settlement proceeds in order to pay for

                       the expenses relating to the damages and restoration of the homestead real property.

                 7. Debtor requires the endorsement by Ocean Bank of both settlement checks in order

                       to be able to negotiate them.

           WHEREFORE, the Debtor respectfully prays to the Court:

     A. Issuance of an Order Approving the Settlement of Debtor’s homeowner’s insurance claim;

     B. Direct Ocean Bank to endorse both settlement checks;

     C. Allow Debtor to retain the full amount of the settlement proceeds to make the necessary

           repairs;

     D. Hold a hearing on this matter;

     E. Grant the debtor any further relief as the Court may deem just and proper.

           DATED this 2nd day of November 2020.

                                                                                 Respectfully submitted,

                                                                                 Bankruptcy Law Firm of Clare Casas P.A.
                                                                                 Attorneys for Debtor
                                                                                 7450 Griffin Road, Suite 260
                                                                                 Davie, Florida 33314
                                                                                 Telephone: (954) 327-5700
                                                                                 Facsimile: (954) 727-9976
                                                                                 E-mail: clarecasas@ombankruptcy.com

                                                                                 BY /s/ Clare Casas____________
                                                                                       Clare Casas (FBN 0663239)
I certify that I am admitted to the Bar of the United States District Court for the Southern District of Florida and I am in compliance with the
additional qualifications to practice in this court set forth in Local Rule 2090-1(A). I further certify that I have conferred with opposing counsel in
an attempt to resolve these issues without a hearing.

                                                                          2
